ON MOTION FOR REHEARING. OPINION FILED APRIL 28, 1922.
Learned counsel for respondent, in their motion for rehearing, insist that the opinion is in conflict with certain opinions of the Supreme Court, because of our failure to apply the rule ofejusdem generis in construing the general words of the statute "and other establishments." This rule is a rule of necessity, used as an aid in the construction of statutes, to enable us to arrive at the real legislative intent. It should not be applied unless it is necessary, and is never applied or construed so as to defeat that purpose. If the particular words "manufacturing" and "mechanical" exhaust the genus, there is nothing ejusdemgeneris left, and we must give the general words a meaning outside of the class indicated by the particular words, or say that they have no meaning, in which case the rule would defeat its own purpose. The words "manufacturing" and "mechanical" exhaust their class, and to apply the rule of ejusdem generis
here we would have to say that the language "and other establishments" had no meaning, and was practically useless. To apply the rule in this case we would have to say that the Legislature did not intend to require the guarding of machinery in any place other than manufacturing or mechanical establishments, because the specific words exhaust the general class to which they belong. If this was the intention of the Legislature, the use of the words "and other establishments" is meaningless. The rule is never applied under such circumstances. [See National Bank of Commerce *Page 405 
v. Ripley, 161 Mo. 126, 61 S.W. 587.] If this ruling appears harsh and unreasonable, then the Legislature and not the courts are responsible.
The Commissioner recommends that the motion for rehearing be overruled.